IN THE
                        TENTH COURT OF APPEALS

                               No. 10-09-00059-CR

SCOTT BOEHLER,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                            From the County Court
                            Freestone County, Texas
                             Trial Court No. 21952


                         MEMORANDUM OPINION


      Scott William Boehler was found guilty of a Class C Misdemeanor, failure to

control speed, in the justice of the peace court. TEX. TRANSP. CODE ANN. § 545.351

(Vernon 1999). That conviction was appealed to the county court for a trial de novo.

See TEX. CODE CRIM. PROC. ANN. art. 45.042 (Vernon 2006). Boehler was found guilty by

a jury in the county court, and the court imposed a fine of $100. Boehler has now

attempted to appeal that judgment.

      The Clerk of this Court notified Boehler by letter that we questioned our

jurisdiction because the appeal was from a trial de novo in the county court from an
inferior court’s ruling. See TEX. CODE CRIM. PROC. ANN. art. 4.03 (Vernon 2005). In the

same letter, the Clerk warned Boehler that the Court would dismiss the appeal unless,

within 21 days from the date of the letter, a response was filed showing grounds for

continuing the appeal. Boehler has not provided a response.

        We have no jurisdiction of appeals from a trial de novo in the county court of an

inferior court’s ruling if the fine imposed in the county court does not exceed $100. Id.

The fine imposed in the county court at law did not exceed $100.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.


                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 29, 2009
Do not publish
[CR25]




Boehler v. State                                                                   Page 2